Judgment, Supreme Court, New York County, entered on November 22, 1978, unanimously affirmed on the opinion of Helman, J., at Trial Term. Petitioner-respondent shall recover of respondent-appellant $50 costs and disbursements of this appeal. Appeal from order of said court, entered on August 21, 1978, dismissed as having been previously dismissed by order of this court entered on December 21, 1978. Petitioner-respondent shall recover of respondent-appellant $50 costs and disbursements of this appeal. No opinion. Concur—Fein, J. P., Sandler, Bloom, Lynch and Ross, JJ.